                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

UNITED STATES OF AMERICA,

v.                                      CASE NO. 8:18-CR-290-T-17AAS

J. BRADLEY TATSCH.

_____________________________/


                                        ORDER


       This cause is before the Court on:

       Dkt. 52       Unopposed Motion to Release Passport

       Defendant J. Bradley Tatsch moves for release of his passport,
which is being held by U.S. Pretrial Services. Defendant Tatsch was
sentenced on April 19, 2019 to 60 months probation.


       The Government does not object to Defendant Tatsch’s Motion.


       After consideration, Defendant Tatsch’s Motion to Release Passport
is granted. Accordingly, it is


       ORDERED that Defendant J. Bradley Tatsch’s Motion to Release
Passport (Dkt. 52) is granted.
Case No. 8:18-CR-290-T-17AAS




      DONE and ORDERED in Chambers in Tampa, Florida on this 17th day of
June, 2019.




Copies to:

All parties and counsel of record
U.S. Probation Office
U.S. Pretrial Services




                                      2
